 Case 1:21-cv-00030-CFC Document 68 Filed 11/23/20 Page 1 of 5 PageID #: 472




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



OMEGA PATENTS, LLC,
a Georgia limited liability company,

       Plaintiff,

         v.                                        Case No. 1:20-cv-01907-SDG

BAYERISCHE MOTOREN WERKE
AG, a Foreign company, and BMW OF
NORTH AMERICA, LLC,

       Defendants.


                     DEFENDANT’S NOTICE OF FILING OF
                    PETITION FOR INTER PARTES REVIEW

      Defendant BMW of North America, LLC (“BMWNA”) hereby notifies the

Court that, on November 13, 2020, BMWNA filed a petition for Inter Partes

Review (“IPR”) of U.S. Patent No. 9,458,814 (“the ’814 patent”) with the Patent

Trials and Appeals Board (“PTAB”) at the U.S. Patent and Trademark Office

(“PTO”) in accordance with 35 U.S.C. §§ 311-319 and 37 C.F.R. § 42.100 et seq.

      The ’814 patent is the only patent asserted by Plaintiff Omega Patents, LLC

(“Omega”) in this case. The ’814 patent has 31 total claims. Omega has asserted

“at least claim 1” or “one or more” claims of the ’814 patent. See Dkt. 1

(“Complaint”) at ¶ 15, 22. In the petition for IPR of the ’814 patent, BMWNA
 Case 1:21-cv-00030-CFC Document 68 Filed 11/23/20 Page 2 of 5 PageID #: 473




requested that all claims of the ’814 patent (claims 1-31) be cancelled as invalid

and unpatentable under 35 U.S.C. § 103. The IPR proceeding has been assigned

Trial No. IPR2021-00181. Thus, all the claims Omega could possibly assert are

under review.

      If the Board determines that the patent claims at issue qualify for the IPR

procedure, and if the Board determines that “there is reasonable likelihood that the

petitioner would prevail with respect to at least 1 of the claims challenged in the

petition,” then the Board will institute the IPR proceeding. See 35 U.S.C. § 314.

The Board is required to determine whether to institute IPR proceedings within six

months of the Notice of Filing Date (approximately May 2021). See 35 U.S.C. §§

313, 314.

      Now that an IPR petition has been filed addressing all claims of the ’814

patent asserted in this case, BMWNA plans to file a motion to stay this litigation

pending the IPR of the ’814 patent.

                                              Respectfully submitted,

Dated: November 23, 2020                      /s/ Kara A. Specht
                                              Kara A. Specht (Ga. Bar No. 881687)
                                              FINNEGAN, HENDERSON, FARABOW,
                                               GARRETT & DUNNER, L.L.P.
                                              271 17th Street, NW, Suite 1400
                                              Atlanta, Georgia 30363
                                              Telephone: (404) 653-6400
                                              Fax: (404) 653-6444
                                              Email: kara.specht@finnegan.com


                                          2
 Case 1:21-cv-00030-CFC Document 68 Filed 11/23/20 Page 3 of 5 PageID #: 474




Of Counsel:

Lionel M. Lavenue (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
1875 Explorer Street, Suite 800
Reston, VA 20190
(571) 203-2700
lionel.lavenue@finnegan.com

R. Benjamin Cassady (pro hac vice)
Kai Rajan (pro hac vice)
Kevin J. Spinella (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000


Attorneys for Defendant BMW of North
America, LLC




                                       3
 Case 1:21-cv-00030-CFC Document 68 Filed 11/23/20 Page 4 of 5 PageID #: 475




                           CERTIFICATE OF SERVICE

      Counsel for Defendant BMW of North America, LLC hereby certifies that on

November 23, 2020, the foregoing Defendant BMW of North America, LLC’s

Notice of Filing of Petition for Inter Partes Review was filed electronically with the

Clerk of the Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

      Pursuant to Local Rule 7.1(D), counsel for Defendant BMW of North

America, LLC certifies that the foregoing was prepared in 14-point Times New

Roman font and otherwise conforms to the requirements of Local Rule 5.1.



                                                /s/ Kara A. Specht
                                                Kara A. Specht (Ga. Bar No. 881687)
                                                FINNEGAN, HENDERSON, FARABOW,
                                                 GARRETT & DUNNER, L.L.P.
                                                271 17th Street, NW, Suite 1400
                                                Atlanta, Georgia 30363
                                                Telephone: (404) 653-6400
                                                Fax: (404) 653-6444
                                                Email: kara.specht@finnegan.com

Of Counsel:

Lionel M. Lavenue (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
1875 Explorer Street, Suite 800
Reston, VA 20190
(571) 203-2700
lionel.lavenue@finnegan.com
 Case 1:21-cv-00030-CFC Document 68 Filed 11/23/20 Page 5 of 5 PageID #: 476




R. Benjamin Cassady (pro hac vice)
Kai Rajan (pro hac vice)
Kevin J. Spinella (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000


Attorneys for Defendant BMW of North
America, LLC




                                       2
